EXHIBIT 10.1
 
CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (the “Agreement”) is between Safe Technologies
International, Inc., a Delaware corporation (hereinafter referred to as
“Company”); and Grandview Advisors Holding Corp.,  located at 217 Dogwood lane,
Lincroft, NJ  (hereinafter collectively referred to as the “Consultants”)”) on
this 7th  day of September  2010.


WHEREAS, the Consultants are in the business of assisting public companies in
financial advisory, strategic business planning, and investor and public
relations services designed to make the investing public knowledgeable about the
benefits of stock ownership in the Company; and
 
WHEREAS, the Consultant may, during the period of time covered by this
Agreement, present to the Company one or more plans of public and investor
relations to utilize other business entities to achieve the Company’s goals of
making the investing public knowledgeable about the benefits of stock ownership
in the Company; and
 
WHEREAS, the Company recognizes that the Consultant is not in the business of
stock brokerage, investment advice, activities which require registration under
either the Securities Act of 1933 (hereinafter “the Act”) or the Securities and
Exchange Act of 1934 (hereinafter “the Exchange Act”), underwriting, banking, is
not an insurance Company, nor does it offer services to the Company which may
require regulation under international, federal or state securities laws; and
 
WHEREAS, the Company is trading on the OTCBB under the symbol SFAZ, and;
 
WHEREAS, the parties agree, after having a complete understanding of the
services desired and the services to be provided, that the Company desires to
retain Consultant to provide such assistance through its services for the
Company, and the Consultant is willing to provide such services to the Company;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
agree as follows:
 
1.  Duties and Involvement.
 
The Company hereby engages Consultant to provide one or more plans, and for
coordination in executing the plan, for using various investor and public
relations services as agreed by both parties.  The plan may include, but not by
way of limitation, the following services: consulting with the Company’s
management concerning marketing surveys, investor accreditation, availability to
expand investor base, investor support, strategic business planning, broker
relations, conducting due diligence meetings, attendance at conventions and
trade shows, assistance in the preparation and dissemination of press releases
and stockholder communications.  Consultant may subcontract electronic public
relations campaigns and other dissemination of information about the Company as
needed and at Consultant’s expense, to increase exposure to the investment
community. Jose A. Tan shall function as the principal contact and relationship
manager pursuant to this Agreement.  No information shall be disseminated by the
Consultant or its subcontractors without the Company’s approval.
 
 
1

--------------------------------------------------------------------------------

 
 
2.   Relationship Among the Parties.
 
Consultant acknowledges that it is not an officer, director or agent of the
Company, it is not, and will not, be responsible for any management decisions on
behalf of the Company, and may not commit the Company to any action.  The
Company represents the Consultant does not, through stock ownership or
otherwise, have the power either (i) to control the Company, or to exercise any
dominating influences over its management.
 
Consultant understands and acknowledges that this Agreement shall not create or
imply any agency relationship among the parties, and Consultant will not commit
the Company in any manner except when a commitment has been specifically
authorized in writing by the Company.  The Company and the Consultant agree that
the relationship among the parties shall be that of independent contractor.
 
3.  Effective Date, Term and Termination.
 
The term of the Agreement shall be six months from the last date of execution by
the parties.
 
4.  Compensation and Payment of Expenses.
 
            a) Within 5 business days of the last date of execution, $3,750.00
 
            b) October 7th-     $3,750.00
 
            c) November 7th   $3,750.00
 
As an additional amount of compensation payable with respect to services to be
delivered by Consultant, the Company will issue to Consultant ten million
(10,000,000) shares of its Common Stock (the ”Shares”).  The Shares shall be
issued promptly following the last date of execution of this Agreement, pursuant
to one or more exemptions from registration under federal and state securities
laws.  If for any reason Consultant ceases to render the services described in
paragraph 1 of this Agreement prior to the end of the term of this Agreement,
Consultant will return to the Company for cancellation a pro rata portion of the
Shares.


If the Company at any time proposes to register for sale any of its common stock
(except with respect to registration statements on Forms S-4, S-8 or another
form not available for registering the Shares for resale to the public), the
Company will use its best efforts to cause all of the Shares to be registered
for resale to the extent required to permit sale or other disposition of the
Shares; provided, however, that if the Company is advised in writing in good
faith by any managing underwriter of the Company’s securities being offered in a
public offering pursuant to such registration statement that the amount to be
sold by persons other than the Company (collectively, “Selling Stockholders”) is
greater than the amount which can be offered without adversely affecting the
offering, the Company may reduce the amount offered for the account of the
Consultant to a number deemed satisfactory by such managing underwriter.
 
 
2

--------------------------------------------------------------------------------

 


5.   Services Not Exclusive.
 
Consultant shall devote such of its time and effort necessary to the discharge
of its duties hereunder.  The Company acknowledges that Consultant is engaged in
other business activities, and that it will continue such activities during the
term of this Agreement.  Consultant shall not be restricted from engaging in
other business activities during the term of this Agreement.
 
6.  Disclosure of Relationship.
 
The Consultant agrees that it will disclose in a manner consistent with
applicable laws, rules and regulations that it is providing the services set
forth above in this Agreement and in exchange for Common Stock of the Company.
Specifically the Consultant agrees to abide by Section 17(b) of the 1933 Act
which provides that it is unlawful for any person: "to publish, give publicity
to, or to circulate any notice, circular, or advertisement, newspaper article,
letter, investment service, or communication which, though not purporting to
offer a security for sale, describes such security for a consideration received
or to be received, directly or indirectly, from an issuer, underwriter or
dealer, without fully disclosing receipt, whether past or prospective, of such
compensation and the amount thereof."


7.  Confidentiality.
 
Consultants or their assignees acknowledge that they may have access to
confidential information regarding the Company and its business.  Consultant
agrees that they will not, during or subsequent to the term of this Agreement,
divulge, furnish or make accessible to any person (other than with the written
permission of the Company) any knowledge or information or plans of the Company
with respect to the Company or its business, including, but not by way of
limitation, the products of the Company, whether in the concept or development
stage, or being marketed by the Company on the effective date of this Agreement
or during the term hereof. Consultants agree that in the event of a breach or
threatened breach of confidentiality, the Company shall be entitled to specific
performance and injunctive or other equitable relief as a remedy for any such
breach or anticipated breach without the necessity of posting a bond. Any such
relief shall be in addition to and not in lieu of any appropriate relief in the
way of monetary damages.
 
8.  Covenant Not to Compete.
 
During the term of this Agreement and for a period of three (3) years
thereafter, Consultants will not directly or indirectly use any information
developed for and by the Company for their own use, and will not compete
directly or indirectly with the Company in the Company’s primary industry or
related fields.
 
 
3

--------------------------------------------------------------------------------

 
 
9.  Mutual Indemnification.
 
The Company and Consultants each agree to indemnify and hold harmless one and
the other and their respective agents and employees, against any losses, claims,
damages or liabilities, joint or several, to which either party, or any such
other person, may become subject, insofar as such losses, claims, damages or
liabilities (or actions, suits or proceedings in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the registration statement, any preliminary
prospectus, the prospectus, or any amendment or supplement thereto; or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; and will reimburse the indemnified party, or such other
party, for any legal or other expenses reasonably incurred by the indemnified
party, or such other party, in connection with investigation or defending any
such loss, claim, damage, liability, or action, suit or proceeding. No person
shall be indemnified hereunder for any actions arising from gross negligence or
wanton misconduct.
 
10. Investment Representation.
 
(a)           The Company represents and warrants that it has provided
Consultant with access to all information available to the Company concerning
its condition, financial and otherwise, its management, its business and its
prospects.  The Company represents that it has provided to Consultant with all
copies of the Company’s financials, merger documents, press releases for the
prior twelve (12) months, all SEC and pink sheet filings. Consultant
acknowledges that the acquisition of the securities to be issued to Consultant
involves a high degree of risk.  Consultant represents that it and its advisors
have been afforded the opportunity to discuss the Company with its
management.  The Company represents that it has and will continue to provide
Consultant with any information or documentation necessary to verify the
accuracy of the information contained in the Disclosure Documents, and will
promptly notify Consultant upon the filing of any registration statement or
other periodic reporting documents filed.
 
(b)           Company represents that neither it nor its officers, directors, or
employees are subject to any disciplinary action by either the National
Association of Securities Dealers or the Securities and Exchange Commission or
any other regulatory agency by virtue of any violation of their rules and
regulations and that to the best of its knowledge, neither are its affiliates or
subcontractors subject to any such disciplinary action.


(c)           Consultant represents and warrants that (i) it is an Accredited
Investor, as that term is defined in Rule 501 promulgated under the Securities
Act of 1933, as amended; (ii) it has reviewed the Company’s Annual Report on
Form 10K for the period ended December 31, 2009, and the Company’s Quarterly
Reports on Form 10Q for the periods ended March 31 and June 30, 2010; (iii) it
understands the risks of an investment in the Shares; (iv) it has consulted with
an attorney and/or accountant to the extent it deemed it necessary in reviewing
its investment in the Shares; (v) it has had the opportunity to question the
principals of the Company as to all matters which it deemed material and
relevant in its decision to invest in the Shares and has had the opportunity to
obtain any and all additional information necessary to verify the accuracy of
the information received or any other supplemental information which it deemed
relevant to make an informed investment decision; and (vi) it is purchasing the
Shares for its own account, for investment, and not as a nominee for others.
 
 
4

--------------------------------------------------------------------------------

 


11.  Miscellaneous Provisions
 
 
(a)
Time.  Time is of the essence with regard to this Agreement.

 
(b)           Presumption.  This Agreement or any section thereof shall not be
construed against any party due to the fact that said Agreement or any section
thereof was drafted by said party.
 
(c)           Computation of Time.  In computing any period of time pursuant to
this Agreement, the day of the act, event or default from which the designated
period of time begins to run shall be included, unless it is a Saturday, Sunday
or a legal holiday, in which event the period shall begin to run on the next day
which is not a Saturday, Sunday or a legal holiday, in which event the period
shall run until the end of the next day thereafter which is not a Saturday,
Sunday or legal holiday.
 
(d)           Titles and Captions.  All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.
 
(e)           Pronouns and Plurals.  All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the Person or Persons may require.
 
(f)            Further Action.  The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.
 
(g)           Good Faith, Cooperation and Due Diligence.  The parties hereto
covenant, warrant and represent to each other good faith, complete cooperation,
due diligence and honesty in fact in the performance of all obligations of the
parties pursuant to this Agreement.  All promises and covenants are mutual and
dependent.
 
(h)           If any provision of this Agreement, or the application of such
provision to any person or circumstance, becomes or is found to be illegal,
shall be held invalid, or unenforceable for any reason, such clause or provision
must first be modified to the extent necessary to make this Agreement legal and
enforceable and then if necessary, second, severed from the remainder of the
Agreement to allow the remainder of the Agreement to remain in full force and
effect.


(i)           Notices. All notices required or permitted to be given under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier
(such as Federal Express or similar express delivery service), addressed to the
attention of the officer at the address set forth heretofore, or to such other
officer or addresses as either party may designate, upon at least ten (10) days’
written notice, to the other party.


 (j)           Governing Law and Venue.  The Agreement shall be construed by and
enforced in accordance with the laws of Florida.  Venue for any action brought
hereunder shall be in Palm Beach County, Florida.
 
 
5

--------------------------------------------------------------------------------

 


(k)           Entire Agreement.  This Agreement contains the entire
understanding and agreement among the parties.  There are no other agreements,
conditions or representations, oral or written, express or implied, with regard
thereto.  This Agreement may be amended only in writing signed by all parties.
 
(l)            Waiver.  A delay or failure by any party to exercise a right
under this Agreement, or a partial or single exercise of that right, shall not
constitute a waiver of that or any other right.
 
(m)          Counterparts.  This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.  In the event that the
document is signed by one party and faxed or emailed to another, the parties
agree that a faxed or emailed signature shall be binding upon the parties to
this agreement as though the signature was an original.
 
(n)           Successors.  The provisions of this Agreement shall be binding
upon all parties, their successors and assigns; provided that this Agreement may
not be assigned by either Company or Consultant without the express written
consent of the other.
 
(o)           Counsel.  The parties expressly acknowledge that each has been
advised to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so.
 
[signature page follows]
 

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Consulting Agreement to be effective as of the day and year provided herein.
 

  CONSULTANTS:           GRANDVIEW ADVISORS HOLDING CORP.          
Date: September 7, 2010
By:
/s/ Jose A. Tan          Jose A. Tan, President                                
    COMPANY:             SAFE TECHNOLOGIES INTERNATIONAL, INC.            Date:
September 7, 2010
By:
/s/ Christopher L. Kolb          Christopher L. Kolb, President                
 


 7
 
 